Per Curiam.
The respondent is charged with failing to diligently prosecute an action which he undertook to institute on behalf of a client, Mrs. Lawlor, and with having failed to advise her of the status of the action or to give such information to the Bar Association in response to numerous requests by' its grievance committee.
The testimony before an official referee disclosed that during the four months which elapsed between the retention of the respondent and the complaint to the petitioner’s grievance committee, the respondent had caused a summons to be served upon the defendant in the action but failed to file it. The respondent testified that the papers in the case had inadvertently been misplaced in his office and that he was endeavoring to re-serve the defendant when charges were brought by his client. It is conceded that the defendant was a very difficult person to serve with process.
At first the respondent refused to return to his client the fifty-dollar fee which had been paid to him at the time he was retained. He claimed it was for services rendered. He later promised to repay the money but stated that he was then financially unable to do so. While this proceeding has been pending in this court the money was returned to Mrs. Lawlor.
The respondent, because of his lack of diligence and carelessness in the conduct of this case, should be censured.
Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.; McAvoy, J., talcing no part.
Respondent censured.